Memorandum
Per Curiam.
The judgment insofar as appealed from should be unanimously reversed on the law, with $30 costs to appellant against impleaded plaintiff Weisser and cross-claim dismissed.
The impleaded plaintiff acquired the automobile in question from a thief-. It follows that he may not assert against the true owner a claim for the cost of repairs or improvements made to the automobile without the owner’s knowledge or consent. (Cf. Bateman v. Clark, 263 App. Div. 789; New York Yellow Cab Co. Sales Agency, Inc., v. Laurel Garage, Inc., 219 App. *442Div. 329; Auto Dealers Discount Corp. v. Budd, 242 App. Div. 37.)
MacCrate, Steinbrink and« Rubenstein, JJ., concur.
Judgment reversed, etc.